ORDER

PER CURIAM.
AND NOW, this 8th day of April, 2008, the order of the Commonwealth Court is hereby affirmed in part. The portion of the order denying the Petition to Set Aside the Nomination Petition of Lawrence M. Farnese, Jr., is affirmed. This order is entered without prejudice to the Appellants to seek review of any future order of the Commonwealth Court which may impose a final order of costs. See In re Nomination Paper of Nader, 588 Pa. 450, 461-62, 905 A.2d 450, 457 (2006). We further direct that the Commonwealth Court’s final order assessing costs, if any, shall reference such costs by category and amount assessed and shall include a statement of rationale for the imposition of such costs.
Opinion to follow.